TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00116-CR





David Morgan, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY

NO. 426,297, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING






PER CURIAM

	This is an appeal from the judgment of conviction for unlawfully carrying a
weapon.  Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

Before Justices Powers, Kidd and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:   May 17, 1995
Do Not Publish